Citation Nr: 0426015	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service October 1964 to 
September 1968.

This appeal arises from June and September 1998 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that proposed and reduced 
the disability evaluation for posttraumatic stress disorder 
(PTSD).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for restoration of the previous disability 
rating.  In February 2004, the claims file was transferred to 
the Buffalo Regional Office.  


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO reduced the 
50 percent rating for which had been in effect since March 6, 
1995 to a non-compensable rating effective from December 1, 
1998.

2.  In a March 2004 rating decision, the RO assigned a 30 
percent rating for PTSD effective from December 1, 1998.  

3.  The evidence shows improvement in the degree of 
disability resulting from the PTSD.  

4.  The veteran's PTSD is productive of mild to moderate 
impairment.  


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for PTSD 
have not been.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.§ 3.105, Part 4, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board observes that the VCAA and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a May 1999 statement of 
the case, supplemental statements of the case, dated in 
February 2000 and March 2004 and a March 2004 letter.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The statement of the 
case and the March 2004 letter informed the veteran of what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, in the March 2004 letter, the 
RO specifically informed the veteran of evidence needed from 
him to substantiate his claim, evidence already submitted 
and/or obtained in his behalf, as well as the evidence VA 
would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably reports of three comprehensive VA 
examinations are associated with his claims file.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

The Board notes that the veteran was informed of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  In 
this regard, the Board notes the veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.  

The veteran's service personnel records reflect that he flew 
helicopter missions in Vietnam and earned the Air Medal with 
25 oak leaf clusters and a Purple Heart.  

A VA PTSD compensation and pension examination was conducted 
in April 1995. The examiner noted that the veteran had 
recently retired from a job as a public safety officer at a 
state university.  He was married and divorced many years ago 
because he was irritable, reactive, and often explosive to 
his wife.  The veteran reported depression.  The veteran's 
sleep suffered tremendously due to depression

The examination showed that he was alert and cooperative.  He 
was depressed appearing who had difficulty with some parts of 
the examination such as the traumatic events in Vietnam.  
There were no hallucinations, or delusions.  His mood and 
affect varied form mild to moderate irritability to 
depression.  There was no history of suicide attempts.  
Recent and remote memory was grossly intact but recent memory 
was impaired by depression.  Insight was good and judgment 
fair.  The veteran appeared depressed and had memory problems 
during the examination.  The diagnosis was moderately severe 
PTSD and a global assessment of functioning (hereinafter GAF) 
score of 42.  

The RO established service connection for combat-related PTSD 
in a July 1995 rating decision.  A 50 percent rating was 
assigned under Diagnostic Code 9411 effective from March 6, 
1995.

In March 1998, the veteran underwent a VA examination.  
During the examination, the veteran reported a previous 
divorce but also reported that he planned to remarry soon 
after financial problems were solved.  He reportedly took an 
early retirement in 1995 from a state public safety officer 
position that he had held since 1977 because he had problems 
with his supervisors.  He currently worked part time at a 
local airport and he liked being around people and aircraft.  
He had many friends.  Intrusive dreams of Vietnam occurred 
about once per month.  He reported occasional mood swings and 
a short temper.  His affect was euthymic.  He denied 
suicidal/homicidal ideation.  He was alert, oriented, and 
cognizant.  His memory was intact and he had good appetite 
and concentration.  The examiner felt that the veteran had no 
Axis I disorder.  Nervousness over his pending marriage was 
offered as an Axis IV stressor.  A GAF score of 80 was 
assigned 

In a June 1998 rating decision, the RO proposed to reduce the 
50 percent rating for PTSD to noncompensable.  The 
accompanying notice letter reflects that a VA Form 4107 
notice of appeal rights was attached.  In the letter, the 
veteran was afforded the opportunity for a hearing and was 
given 60 days in which to submit additional evidence to show 
why his compensation payments should be continued at their 
present level. See 38 C.F.R. § 3.105(e)(i).

In a September 1998 rating decision, the RO reduced the PTSD 
rating to noncompensable effective from December 1, 1998.  By 
a letter dated in September 1999, the RO informed the veteran 
of the decision to reduce his rating for PTSD to 0 percent, 
effective December 1, 2001.  The RO has thus complied with 
the procedures required under 38 C.F.R. § 3.105 for reducing 
the veteran's disability rating by having notified him of his 
rights, giving him an opportunity for a hearing and time to 
respond, and making the reduction effective no sooner than 
permitted. 38 C.F.R. § 3.105(e).

In October 1999, the veteran testified before an RO hearing 
officer that he seldom slept for an entire night without 
waking up, sometimes with nightmares of flying in Vietnam.  
He testified that he took an early retirement from a 
university police force because he mistrusted other officers.  
He currently worked part time at an airport.  He said that he 
had lost his temper at home occasionally and that his spouse 
reported that he tossed and turned in his sleep.  He felt 
that any memory loss involved peoples' names.  He testified 
that he had friends and belonged to a church and church 
organizations.  

The veteran underwent a VA mental disorders compensation and 
pension examination in December 1999.  The examiner reviewed 
previous mental examination reports.  The veteran reported no 
recent psychiatric treatment or use of psychotropic 
medication.  He reported that he took an early retirement 
from his job and had been married twice.  The examiner noted 
that the veteran had "okay" grooming and hygiene.  His 
speech was clear.  He was alert and oriented.  He expressed 
anxiety toward his former fellow employees at the college.  
He denied suicidal/homicidal ideation.  He also reported that 
he rarely thought of Vietnam.  

The examiner felt that the veteran had no mental disorder and 
that he was not significantly debilitated by stressful 
experiences in Vietnam.  The examiner felt that a previous 
PTSD diagnosis was erroneous, that the veteran functioned 
well, and that his current impairment involved only dysphoric 
mood, low energy, and conflict with a stepson.  The examiner 
assigned a GAF score of 72.   

A September 2001 counseling summary from a social worker at 
Catholic Charities of Delaware and Otsego Counties reflects 
that the veteran sought treatment for increasing frequency of 
intolerant reactions, inappropriate anger, anxiety, 
sleeplessness, marital difficulty, out-of-proportion 
responses, and controlling behavior.  The veteran felt that 
he was not treating his spouse as well as he should.  
Additional complaints included depression, guilt/shame, 
difficulty concentrating, traumatic dreams, and intrusive 
thoughts of Vietnam.  He currently worked part time selling 
cell phones but not on a work schedule.  He took no 
psychotropic medication. 

The examiner felt that the veteran was well groomed but 
mildly anxious.  He had no impairment of thought process or 
memory, no hallucination or delusion, and no history of 
suicidal/homicidal ideation.  The veteran was visibly 
emotional when talking of friends killed in Vietnam.  The 
examiner assigned a clinical impression on Axis I of PTSD, 
chronic and assigned a GAF score of 55 

In February 2004, the veteran underwent a VA mental disorders 
compensation and pension examination.  The examiner reviewed 
the claims file and noted that the veteran had received 
counseling from Catholic Charities for about a year.  The 
veteran reported he was married and his children were grown 
and did not live at home.  He had two years of college.  He 
was retired but did minimal partime work selling cell phone 
contracts.  He reported ongoing problems of intrusive 
recollections, occasional nightmares, flashbacks, emotional 
detachment, distress, anxiety, exaggerated startle response, 
temper and sleep problems.  The examiner noted that the 
veteran's grooming and hygiene were good. He answered all 
questions appropriately.  His sensorium was intact and he 
made good eye contact.  His speech was somewhat pressured.  
At time it was over productive and tangential.  Otherwise it 
was relevant and coherent.  Thought processes were rational 
and goal-directed.  Concentration and memory were intact.  
His mood was mildly to moderately anxious and superficially 
pleasant.  His affect was appropriate with full range noted.  
There was no evidence of hallucinations or delusions.  There 
was no evidence, obsessions, compulsions, phobias or 
ritualistic behavior. He was oriented times three. During the 
examination his short-term memory and concentration were 
essentially intact.  He reported episodic disruptions in 
short-term memory.

The examiner found that the veteran had the hyper-arousal 
triad that is, nightmares, flashbacks, and intrusive 
recollections.  The war in Iraq caused intrusive 
recollections.  The veteran had friends and a social life, 
but often retreated to his room.  He had a history of anger 
that disrupted his work.  Other problems included 
hypervigilance, intolerance, irritability, exaggerated 
startle response, sleep disturbance, and impaired impulse 
control.  The examiner felt that the veteran had PTSD that 
was mild to moderate in severity.  The examiner could not 
account for why other VA examiners found no PTSD.  

The examiner felt that medication would benefit the veteran, 
given his constant anxiety state and depression.  The 
examiner felt that the veteran had mild impairment of 
personal and social functioning.  The Axis I diagnosis was 
PTSD, chronic, mild to moderate with associated generalized 
anxiety symptoms.  The Axis IV diagnosis was severe Vietnam 
combat stressor.  The examiner assigned a GAF score of 65.  
The examiner noted that the veteran's occupational 
functioning was not an issue because he was retired.  The 
examiner recommended treatment and medication.  

In a March 2004 rating decision, the RO assigned a 30 percent 
rating for PTSD effective from December 1, 1998.  

Analysis

38 C.F.R. § 3.344 provides guidelines for rating reductions 
and additional prerequisites to reduction ratings that have 
been in effect for 5 years or more.  In the present case, the 
50 percent rating for PTSD had not been in effect for 5 
years.  Therefore, 38 C.F.R. § 3.344 (a) and (b) do not 
apply.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations showing improvement will warrant 
a reduction in a disability rating.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for PTSD for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating for PTSD is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for PTSD for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusion or hallucination; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 is indicative of 
transient, if any, symptoms that are expectable reactions to 
psychosocial stressors resulting in no more than slight 
impairment in social, occupational, or school functioning, 
i.e., temporarily falling behind in schoolwork.  

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard, during the appeal period the veteran 
underwent psychiatric examination by three different VA 
psychiatrists.  The March 1998 and December 1999 found no 
evidence of an acquired psychiatric disorder.  The February 
2004 examination did show hypervigilance, intolerance, 
irritability, exaggerated startle response, sleep 
disturbance, nightmares, flashbacks, intrusive recollections 
and impaired impulse control.  There was also a history of 
anger at work His speech was somewhat pressured, over 
productive, and tangential.  There was depression and 
anxiety.  

However, there was no evidence of a flattened affect 
stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory.  There was no indication of impaired 
judgment or abstract thinking.  Additionally, the examiner 
classified the degree of severity of the PTSD from mild to 
moderate.  Furthermore, his GAF was 65 which is indicative of 
mild symptoms.

The September 2001 report from the private facility shows 
significant symptoms.  However, as previously set forth 
above, there were insufficient findings to satisfy the 
criteria for a 50 percent rating.  The social worker assigned 
a GAF of 55, which is indicative of moderate symptoms.  After 
reviewing the record the Board finds that the PTSD is 
appropriately rated as 30 percent disabling.  The criteria 
for a 50 percent rating have not been met.  Accordingly, 
restoration of the 50 percent rating is not warranted.  


ORDER

Restoration of a 50 percent schedular rating for PTSD is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



